Citation Nr: 0412687	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  99-08 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder injury with brachial plexopathy.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bulging disc of the lumbar spine and stenosis.  

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
hearing loss disability.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from May 1973 to May 1985.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  

The Board notes that in a February 1998 claim, the veteran 
indicated that he was seeking service connection for loss of 
use of the right hand.  In the October 1998 rating decision, 
the agency of original jurisdiction (AOJ) determined that the 
claim in regard to a right hand disorder was related to the 
claim for a right upper extremity disorder.  The veteran has 
not asserted otherwise and has not disagreed with the AOJ's 
characterization of the issue.  The Board notes that the July 
2001 VA examiner specifically stated that a right hand 
disorder was related to the right upper extremity disorder.  

The Board notes that the appeal in regard to the issues of 
service connection for a right shoulder injury with brachial 
plexopathy and service connection for a back disorder is 
remanded to the AOJ via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  The AOJ denied service connection for a right shoulder 
disorder, a low back disorder, and a hearing loss disability 
in a rating decision, dated in August 1994.  The veteran was 
informed of the decision and did not appeal.  

2.  The evidence received subsequent to the August 1994 
rating decision is relevant and probative of the issues at 
hand.

3.  Hearing loss disability is attributable to service.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen a claim of service 
connection for a right shoulder injury with brachial 
plexopathy has been submitted since the AOJ's final denial of 
August 1994.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2003).

2.  New and material evidence to reopen a claim of service 
connection for a bulging disc of the lumbar spine and 
stenosis has been submitted since the AOJ's final denial of 
August 1994.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2003).  

3.  New and material evidence to reopen a claim of service 
connection for a hearing loss disability has been submitted 
since the AOJ's final denial of August 1994.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2003).  

4.  Hearing loss disability was incurred in service.  
38 U.S.C.A. § 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In August 1994, the AOJ denied the veteran's claims of 
entitlement to service connection for a low back disorder, a 
right shoulder disorder, and a hearing loss disability.  The 
decision noted that there was no diagnosis of a right 
shoulder disorder or a low back disorder.  In addition, the 
decision notes that it was not possible to ascertain whether 
the veteran had organic hearing loss.  

The AOJ, by rating decision dated in October 1998, denied 
reopening the claim of entitlement to service connection for 
a back disorder, a right shoulder disorder and a hearing loss 
disability.  The veteran perfected an appeal of the AOJ's 
October 1998 denial of reopening the claims of entitlement to 
service connection for a back disorder, a right shoulder 
disorder, and a hearing loss disability.  

The evidence of record at the time of the August 1994 rating 
decision was as follows:

The March 1973 service entrance examination report shows the 
veteran's ears, and spine and musculoskeletal system were 
normal.  Audiological evaluation reflected a 30 decibel loss 
at 4000 Hertz in the left ear.  A March 1975 record of 
treatment notes complaints of low back pain after falling off 
of a skateboard.  X-ray examination in August 1975 was noted 
to show subarticular sclerosis and a haziness about both 
sacroiliac joints consistent with early rheumatoid 
spondylitis.  In June 1979, the veteran complained of pain in 
the pelvic area radiating to the left knee.  In July 1979, a 
lumbar spine series was normal.  A January 1977 reenlistment 
examination shows that the ears, and spine and 
musculoskeletal system were normal.  Treatment records, dated 
in January 1979, reflect assessments of lumbosacral and low 
back sprain after lifting weights.  The assessment in June 
1979 was lumbosacral strain.  An August 1983 private report 
of examination reflects the veteran's reported history of 
having injured his right shoulder when throwing a baseball 
earlier that month.  The impression was sprain to the right 
shoulder rotator without a complete tear.  In January 1984, 
the veteran complained of a three-to-four month history of 
hearing loss.  The assessment was left ear hearing loss, 
inconsistent results.  The November 1984 separation 
examination report notes marked hearing loss and slight 
scoliosis.  The veteran indicated that there was no problem 
with his shoulder.  

The veteran underwent a VA audiological evaluation at 
separation.  The pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
45
50
45
LEFT
55
60
55
70

A July 1989 treatment record notes the veteran's reported 
history of an industrial injury with flare-ups of back pain.  
The assessment was back pain from old injury.  In April 1990, 
the veteran complained of right arm and shoulder pain since 
an injury to his shoulder and back in 1986.  The assessment 
was recurrent right arm pain.  The assessment in April 1990 
was recurrent right arm pain.  The record of treatment notes 
that sensory and motor examination did not point to a 
particular nerve root or peripheral nerve lesion.  The 
assessment in July 1990 was back pain, chronic and recurrent.  
The assessment in September 1990 was chronic low back pain 
following industrial injury.  

An August 1992 private record of treatment reflects 
complaints of right upper extremity pain.  The report of 
examination notes that the veteran attributed the pain to a 
motor vehicle accident in 1991.  

VA outpatient treatment records, dated in April 1993, reflect 
complaints of low back pain.  The assessments were chronic 
right shoulder pain, history of injury, and decreased 
auditory acuity.  The impression of x-ray examination of the 
right shoulder in May 1993 was negative study of the right 
shoulder.  X-ray examination of the lumbar spine showed an 
increase in the lumbar curve.  

On VA examination in August 1993, the impressions were 
history of injury to the right shoulder with resultant marked 
limitation of motion of the right upper extremity.  Abnormal 
sensory changes were noted to be difficult to explain on a 
neurological basis.  

The veteran underwent VA audiological evaluation in May 1994.  
The assessment was that the results were inconsistent with a 
functional hearing disorder.  

The evidence added to the record since the prior final denial 
includes the following:

A July 1980 treatment record notes complaint of right 
supraclavicular pain, radiating down the back of the arm and 
into the hand.  Generalized muscular weakness in the right 
arm and hand was noted.  There was no wasting.  The examiner 
noted patchy sensory loss in the right arm.  No dermatomal or 
peripheral nerve pattern was noted.  The assessment was 
possible brachial plexus stretch injury.  

An April 1983 report of examination reflects that the veteran 
underwent a VA audiological evaluation.  The pure tone 
thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
50
85
25
20
LEFT
10
10
10
10

The diagnosis was auditory acuity deficit, neurologic.  On 
the accompanying medical history, the examiner noted that the 
veteran was a diesel mechanic with high ambient noise 
exposure.  

On VA examination in July 2001, the examiner stated that the 
claims file had been reviewed.  The relevant diagnoses were 
as follows:

1.  Injury to the right shoulder, with 
brachial plexopathy and a Brown Sequard 
syndrome with end stage thoracic outlet 
syndrome and brachial plexus neurolysis, 
post-op arthroscopy and reconstruction, 
[and] [] later, post-op scalenotomies 
and implantation of a Fuse-A-Port, now 
with residual sympathetically mediated 
pain[,] as well as loss of sense of 
sensory and motor modality in the right 
arm.  

2.  Injury to the lumbosacral spine with 
bulging disc at L4-L5 and mild spinal 
stenosis with radiculopathy and epidural 
fibrosis, post-op hemilaminotomy and 
discectomy, and [] later, repeat 
discectomy, with residual left foot drop 
and radiuculitis and sensory loss.  

. . .

4.  Hearing loss, with 60 [percent] loss 
in the right ear and 40 [percent] loss 
in the left ear.  This hearing is 
probably sensoroneural and is bilateral 
with tinnitus caused by noise trauma.  

The examination report notes that during service, the veteran 
was exposed to diesel engines, gunfire, artillery, and other 
noise trauma.  

Criteria

The August 1994 rating decision that denied entitlement to 
service connection for a hearing loss disability, a low back 
disorder, and a right shoulder disorder is final.  38 
U.S.C.A. § 5108.  In order to reopen the claims new and 
material evidence must be presented.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2003).

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to reopen a claim by providing new and material 
evidence, there must be evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In addition, service connection 
may be granted for a chronic disease, including organic 
disease of the nervous system, if manifested to a compensable 
degree within one year following service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2003).

A claim for service connection requires competent evidence of 
a current disability; proof as to incurrence or aggravation 
of a disease or injury in service, as provided by either lay 
or medical evidence, as the situation dictates; and competent 
evidence as to a nexus between the in-service injury or 
disease and the current disability.  Cohen v. Brown, 10 Vet. 
App. 128, 137 (1997); Layno v. Brown, 6 Vet. App. 465 (1994).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



VCAA

The Veterans Claims Assistance Act of 2000, 38 C.F.R. § 
3.159, (hereafter "VCAA") includes a duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  In 
this case, even though the AOJ did not have the benefit of 
the explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the veteran was notified in the October 
1998 rating decision of the reasons and bases for the 
decisions.  He was further notified of this information in 
the February 1999 statement of the case and the June 2003 
supplemental statement of the case.  The Board concludes that 
the discussions in the October 1998 rating decision and in 
the statement and supplemental statement of the case, which 
were all sent to the veteran, informed him of the information 
and evidence needed to substantiate the claims.  In addition, 
by letter dated in June 2002, he was advised of the evidence 
he needed to submit to substantiate his claims, VA's duty to 
notify him about his claims, VA's duty to assist in obtaining 
evidence for his claims, what the evidence must show to 
substantiate his claims, what information or evidence was 
needed from him, what he could do to help with his claims, 
and what VA had done to help with his claims.  These actions 
satisfied VA's notification requirements.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  In this 
case, the Board finds that VA has done everything reasonably 
possible to assist the veteran.  



Analysis

Initially, the Board notes that the veteran did not engage in 
combat with the enemy and there has been no assertion of 
such.  Therefore, the provisions of 38 U.S.C.A. § 1154 (West 
2002) are not applicable.

New and Material Evidence

Initially, the Board notes that new and material evidence is 
evidence which has not been previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant and which, by itself, or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The Board notes 
that the legal standard of what constitutes "new and 
material" evidence was recently amended.  This amendment is 
inapplicable in the instant case as the amendment applies 
prospectively to claims filed on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified 
at 38 C.F.R. § 3.156(a)).  

At the time of the prior AOJ denial in August 1994, the 
evidence of record included service medical records, the 
veteran's claim, and post-service medical records.  The AOJ 
determined it was not possible to determine whether the 
veteran had organic hearing loss, and that there was no 
evidence of a low back disorder or a right shoulder disorder.  
The veteran was notified of the decision; he did not appeal 
and that decision became final.  At the time of the prior 
denial, there was an absence of competent evidence of post 
service disability and an absence of competent evidence of a 
nexus to service.  

Since that determination, the veteran has applied to reopen a 
claim for a hearing loss disability, a low back disorder, and 
right shoulder injury with brachial plexopathy.  The evidence 
submitted since the prior final denial is new and material.  

At the time of the August 1994 denial of service connection 
for a hearing loss disability, and for a low back disorder, 
and right shoulder disorder, the AOJ determined that the 
evidence did not reflect disability related to service.  The 
evidence added to the record since the 1994 AOJ decision 
includes a service medical record noting a neurologic 
auditory acuity deficit during service and current 
sensorineural hearing loss.  In addition, the evidence 
reflects a bulging disc of the lumbar spine with stenosis, 
and a brachial plexus injury during service and current 
brachial plexopathy.  

Based on the reason for the prior denial for service 
connection for a hearing loss disability (no disease or 
injury), the Board finds that the evidence submitted in 
support of the application to reopen is new and material.  
More specifically, the evidence submitted since the prior 
denial reflects sensorineural hearing loss, a fact not 
previously established.  Additionally, the evidence reflects 
a current back disorder and a current right shoulder 
disorder.  Thus, the veteran's claim for service connection 
for a hearing loss disability, a back disorder, and right 
shoulder disorder is reopened.  

Service Connection

In order to establish service connection, the evidence must 
establish current disability related by competent evidence to 
service.  Initially, the Board notes that the threshold for 
normal hearing is from 0 to 20 dB, and higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  Service medical records, 
dated in 1983, reflect neurologic auditory acuity deficit.  
The records specifically note that the veteran had high noise 
exposure as a diesel mechanic during service.  On VA 
examination in July 2001, the examiner diagnosed probable 
sensorineural hearing loss, noting heavy noise exposure 
during service.  

The evidence or record establishes that the veteran currently 
has hearing loss disability.  Therefore, the provisions of 
§ 3.385 are currently met.  Ledford v. Derwinski, 3 Vet. App. 
87 (1992).  Furthermore, when the examiner determined that 
hearing loss disability was consistent with noise exposure 
and only identified in-service noise exposure, a medical 
nexus was established.  Lastly, based upon the fact that the 
veteran was a diesel engine mechanic during service, the 
Board accepts that he was exposed to noise.  In sum, the 
veteran has hearing loss disability that is due to in-service 
disease or injury.  Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).  Consequently, the appeal is granted.  


ORDER

The application to reopen the claim of entitlement to service 
connection for a hearing loss disability, a low back 
disorder, and a right shoulder disorder is granted.  

Service connection for a hearing loss disability is granted.  


REMAND

In his substantive appeal, VA Form 9, received in April 1999, 
the veteran indicated that he desired a Board hearing.  It 
does not appear that he has been afforded an opportunity for 
a hearing.  

The Board notes that in an August 1989 private examination 
report, the veteran reported a history of having been injured 
in a work-related fall on December 15, 1986.  In August 1992, 
he indicated that he had injured his right upper extremity in 
a motor vehicle accident in 1991.  Records of treatment in 
association with those reported injuries do not appear to 
have been associated with the claims file.  

In regard to service connection for a back disorder, the 
Board notes that a March 1975 record of treatment reflects 
that the veteran had fallen off of a skateboard.  A small 
abrasion on the upper portion of the thigh with swelling and 
pain radiating to the lower back was noted.  In July 1975, 
there was increased pain on palpation of the left side iliac 
crest.  No pain in the lumbar region was noted.  On x-ray 
examination of the sacroiliac joints in August 1975, there 
was subarticular sclerosis and a haziness about both 
sacroiliac joints consistent with early rheumatoid 
spondylitis.  In January 1979, palpable spasms in the left 
lumbar area (L2-L3) were noted after lifting weights.  The 
assessments were lumbosacral strain and low back strain at 
approximately L2-L3.  In June 1979, no involvement of "MCV" 
or any fractured bone was noted.  On examination, pain in the 
pelvic area was noted to radiate.  Tenderness over the L1-S1 
joint was noted, with apparent scoliosis.  Right paraspinous 
muscles appeared to be swollen and tight.  X-ray examination 
of the lumbar spine appeared normal.  The assessment was 
lumbar strain.  In July 1979, a lumbar spine series was noted 
to be normal.  A history of lumbar spine pain was noted with 
pain in the scapula of an intermittent nature.  

A treatment record, dated in 1980, reflects complaints of a 
sudden onset of low back pain with muscle spasm.  No injury 
was noted.  In February 1980, the veteran complained of 
right-sided pain in the thoracic lumbar area, with an onset 
the previous day.  A December 1983 report of examination 
shows that the spine and musculoskeletal system were normal.  

On VA examination in July 2001, the diagnosis was bulging 
disc at L4-L5.  There is insufficient evidence upon which to 
make a determination as to whether any back disorder is 
related to service.  38 C.F.R. § 3.326.  

As for the issue of service connection for right brachial 
plexopathy, the Board notes that a July 1980 treatment record 
notes complaint of right supraclavicula pain, radiating down 
the back of the arm and into the hand.  Generalized muscular 
weakness in the right arm and hand was noted.  There was no 
wasting.  The examiner noted patchy sensory loss in the right 
arm.  No dermatomal or peripheral nerve pattern was noted.  
The assessment was possible brachial plexus stretch injury.  
On VA examination in July 2001, the diagnosis was right 
brachial plexopathy.  There is insufficient evidence upon 
which to make a determination as to whether right brachial 
plexopathy is related to service.  38 C.F.R. § 3.326.  

Lastly, the Board notes that in a VA Form 21-527, received in 
February 2001, the veteran indicated that he was in receipt 
of Social Security Administration (SSA) disability benefits.  
These records have not been associated with the claims file.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the AOJ for the following development:

1.  The AOJ should schedule the veteran 
for a Board hearing.  

2.  The AOJ should obtain all SSA 
records pertinent to the veteran's 
claims, to include any decisions and the 
medical records upon which those 
decisions were based.  

3.  The AOJ should request that the 
veteran provide treatment records in 
association with a 1986 industrial 
accident and a 1991 motor vehicle 
accident.  

4.  The AOJ should schedule the veteran 
for a VA examination.  The examiner 
should respond to the following:  1) 
Identify any current back disorders; 2) 
Is it at least as likely as not that any 
back disorder is related to service?  3) 
Is it at least as likely as not that 
right brachial plexopathy is related to 
service?  The examiner should review the 
claims file.  A complete rationale 
should accompany any opinion provided.  

5.  The AOJ should comply with VCAA.  

6.  The veteran is advised, that if he 
has, or is able to obtain, evidence 
relevant to his claims, he must submit 
the evidence.  

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the AOJ.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
AOJ.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the AOJs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



